Citation Nr: 0830749	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-14 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDING OF FACT

Basal cell carcinoma was not manifested in service and is not 
otherwise etiologically related to such service, to include 
in-service herbicide exposure.


CONCLUSION OF LAW

Basal cell carcinoma was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 
3.309(e) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in December 2003.  
The RO's August 2003 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with claims file.  
Post-service VA and private treatment records and reports 
have also been obtained.  The appellant has not identified 
any additional evidence that should be obtained prior to a 
decision.  Therefore, VA's duty to further assist the veteran 
in locating additional records has been satisfied.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

A VA examination was not provided in conjunction with the 
veteran's service connection claim, and the Board notes that 
the evidence of record does not warrant one. See 38 C.F.R. § 
3.159(c)(4) (2007).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that his currently 
diagnosed basal cell carcinoma is etiologically related to 
his active service.  As he is not competent to provide a 
competent etiological opinion, the record is silent for a 
nexus between the veteran's current disability and his active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the veteran has not satisfied all the elements of 
McLendon; therefore, VA is not required to provide him with a 
VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran maintains that his current recurring skin cancer, 
diagnosed as basal cell carcinoma, is the direct result of 
his active service. Specifically, he asserts that this 
disorder the result of in-service herbicide exposure, in 
particular Agent Orange.

Without addressing whether or not the veteran was actually 
exposed to herbicides while on active duty, the Board notes 
that presumptive service connection is not warranted for the 
veteran's claim of entitlement to service connection for 
basal cell carcinoma as this disability is not one of the 
diseases listed in 38 C.F.R. § 3.309(e) (2007) that qualifies 
for presumptive service connection.  See also 38 U.S.C.A. § 
1116(a); 38 C.F.R. § 3.307(a)(6).  Furthermore, the veteran 
has not presented the Board with any competent medical 
opinion, scientific, or competent medical evidence linking 
basal cell carcinoma to herbicide exposure.  Therefore, the 
Board concludes that, regardless of whether the veteran was 
actually exposed to herbicides in service, the preponderance 
of the evidence is against service connection as secondary to 
herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1040 
(Fed. Cir. 1994).  See also Notice, 59 Fed. Reg. 341-346 
(1994); 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996) 
(the Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted).

As the veteran's claim of service connection for basal cell 
carcinoma as secondary to herbicide exposure fails, the Board 
will consider whether the evidence demonstrates that the 
veteran has basal cell carcinoma that was incurred during 
service or is otherwise related to service.  See Combee, 
supra.  To this extent, the Board finds that a preponderance 
of the evidence is against the veteran's claim, and the claim 
of service connection for basal cell carcinoma must be 
denied.

Service medical records are silent to any complaints of, or 
treatment for, a skin disorder in service.  In this regard, a 
September 1967 separation examination indicates a normal skin 
clinical evaluation at discharge from active service.  In 
addition, the Report of Medical History, completed and signed 
by the veteran for his separation examination, indicates he 
had not suffered from a skin disease in service.  As such, 
the Board finds that the veteran did not suffer from a skin 
disorder, to include basal cell carcinoma, during active 
service.

Regarding continuity of symptomatology, the Board observes 
that the veteran was first diagnosed with basal cell 
carcinoma in August 2002, approximately 35 years after the 
veteran's separation from service.  This significant lapse in 
time between the active service and the first evidence of 
basal cell carcinoma weighs against the veteran's claim.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).

In sum, the Board finds that there is no evidence of basal 
cell carcinoma in service. The threshold question therefore 
is whether there is sufficient medical evidence to establish 
an etiological link between the veteran's current disorder 
and his active service.  The preponderance of the evidence is 
against this aspect of the veteran's claim.  The veteran has 
produced no competent medical evidence or competent medical 
opinion in support of his claim that his present basal cell 
carcinoma is related to active service.  The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service, is also probative 
evidence against the claim for direct service connection.  In 
addition, service connection may not be presumed as due to 
herbicide exposure as basal cell carcinoma is not a disorder 
listed in 38 C.F.R. § 3.309(e).

The Board acknowledges that the veteran himself has claimed 
his currently diagnosed basal cell carcinoma arises from his 
in-service exposure to herbicides.  However, the Board notes 
that as a layman, the veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
basal cell carcinoma, and the benefit of the doubt rule does 
not apply. See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for basal cell carcinoma is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


